Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1 and 3-15 are currently under examination, wherein claims 1, 3-8, 12, 13 and 15 have been amended in applicant’s amendment filed on March 30, 2021. Original claim 2 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claims 1-15 under 35 U.S.C. 103 as stated in the Office action dated December 30, 2020 are maintained as follows.
Claim Objections
3	Claims 3-5 and 15 are objected to because of the following informalities:  
The re-introduction of the addition alloy is at stage d) as claimed in claim 1 instead of stage e) as amended in claims 3-5 and 15.  
Appropriate corrections are required.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over CN (102943193 A) in view of WO (2013/018165 A1).
	With respect to claims 1-15, CN (‘193 A) discloses a method of casting an Al alloy ingot comprising forming an Al melt of a desired composition; refining the melt by adding a desired quantity of Al-Ti-B wires into the melt; degassing the melt with the addition of the wires, 30 ppi and 50 ppi double-stage filtering the degassed melt with desired filters (e.g. ceramic foam filters commonly used in casting); and casting the filtered melt into a casting (i.e. the claimed crystallizer) at a desired speed wherein the double-stage filter would satisfy the system of filter cartridges and filter box as claimed; and the wires are added into the melt at about 700-710oC which would be close to the claimed range (abstract and claim 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed range within or close to the range disclosed by CN (‘193 A) with an expectation of success because CN (‘193 A) disclosed same utility over the entire disclosed range. CN (‘193 A) does not specify a second addition of the wires before the first and second filtrations as claimed. WO (‘165 A1) discloses adding Al-Ti-B wires to an Al alloy melt before and after degassing or before and after filtering (Abstract, Description of Embodiments and paragraph [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed number and order of the additions of Al-Ti-B wires in the method of CN (‘193 A) in order to refine the grains of the ingot as desired as disclosed by WO (‘165 A1) (Description of Embodiments and paragraph [0036]). CN (‘193 A) in view of WO (‘165 A1) does not specify the alloy introduction amount ratio and the flow rate as claimed. However, it is 
Response to Arguments
5.	The applicant’s arguments filed on March 30, 2021 have been fully considered but they are not persuasive.	
First, the applicant argues that CN (‘193 A) in view of WO (‘165 A1) does not teach how much master alloy is added in each stage, in what form it is added, in what stage it is added, how the master alloy is fed and the composition of the Al-Ti-B master alloy. In response, the examiner notes that CN (‘193 A) in view of WO (‘165 A1) does disclose adding a desired quantity of Al-Ti-B wires into the melt in each stage before and after degassing or before and after filtering as discussed above. Claims 1 and 15 only limit the ratio of the addition alloy supplied at stages b) and d). There is no limitation of the amount of the master alloy added in each stage, feeding method of the master alloy and the composition of the Al-Ti-B master alloy recited in the instant claims at all. The applicant’s arguments do not accord with the scope of the instant claims.
Second, the applicant argues that an ordinary/routine search for amounts and points of master alloy addition is not reasonable. In response, see examiner’s response to applicant’s argument above. Applicant's arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
6.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/21/2021